                 IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             No. 5:15-CR-0318-D-1


 UNITED STATES OF AMERICA,             )
                                       )                   ORDER
       V.                              )
                                       )
 DEMETRIOS D. MCNEILL,                 )
                                       )
            Defendant.                 )

      This matter comes before the Court on the United States of America's Motion

to seal an exhibit [D.E. 75] attached to the United States' response in opposition to

Defendant's motion for compassionate release. For good cause having been shown,

the United States' motion is GRANTED. The Clerk of Court is DIRECTED to seal

the exhibit [D.E. 75] attached to the United States' response in opposition to

Defendant's motion for compassionate release.

      SO ORDERED this~ day of __...J'--'v.....~----• 2020.




                                       J   ES C. DEVER, III
                                       United States District Judge




        Case 5:15-cr-00318-D Document 79 Filed 07/31/20 Page 1 of 1
